                                                           USDCSDNY
                                                           DOCUMENT
UNITED STATES DISTRICT COURT                       d ELECTR0~1CALLY FILED
SOUTHERN DISTRICT OF NEW YORK                      t t D•\ C,.....,
                                                      ~
                                                                      .u.
                                                            ."\....., tt.                 J
-----------------------------------x
                                                   lJ,t. .Di'>.TE
                                                          ,______ FILED:       /   ;/i(p !if
                                                                                        ---:::::::::=:..J
LEROY WHITE,                                       ... ~ , t o ~




                         Plaintiff,                       17 Civ. 8105 (HBP)

      -against-                                           OPINION
                                                          AND ORDER
BANANA KELLY COMMUNITY
IMPROVEMENT ASSOC., INC., et al.,

                         Defendants.

-----------------------------------x

            PITMAN, United States Magistrate Judge:


            This matter is before me on the parties'                         joint applica-

tion to approve their settlement (Letter of Justin Cilenti, Esq.,

to the undersigned, dated August 1, 2018                           (Docket Item ("D.I.")

19)   ( "Cilenti Letter")).           All parties have consented to my

exercising plenary jurisdiction pursuant to 28 U.S.C. § 636(c).

            Plaintiff alleges that he was employed as a porter and

maintenance worker from approximately April 12, 2017 through

approximately September 18, 2017 at an apartment building owned

and operated by defendants             (Complaint, dated October 20, 2017

(D.I. 1)   ("Compl. ")   <JI<_j[   20, 24).   Plaintiff brings this action

under the Fair Labor Standards Act              ("FLSA"), 29 U.S.C. §§ 201

e t ~ - , and the New York Labor Law ("NYLL"), claiming that

defendants failed to pay him overtime premium pay,                           failed to

provide him with wage notices and unlawfully terminated his

employment in retaliation for his complaining about his unpaid
wages   (Compl.   ~~   23-29).   According to plaintiff, defendants owe

him approximately $1,000 in unpaid wages and approximately

$25,000 in statutory damages for wage notice violations and the

retaliatory termination (Cilenti Letter at 2).

            Defendants deny plaintiff's claims and maintain that

plaintiff never worked in excess of forty hours per week.         During

the course of the litigation, defendants produced time records in

support of their defense.         Defendants also contend that plaintiff

was terminated because of misconduct and poor work performance.

            The parties agreed to the material terms of a settle-

ment and submitted their proposed settlement agreement for

judicial approval on August 1, 2018        (Settlement Agreement and

Release, annexed to Cilenti Letter as Ex. A (D.I. 19-1)

("Settlement Agreement")).         Because I did not preside over a

settlement conference in this case, my knowledge of the underly-

ing facts and the justification for the settlement is limited to

plaintiff's counsel's representations in the letter submitted in

support of the settlement.

            The Settlement Agreement provides that defendants will

pay a total amount of $3,000 -- $1,666.67 to be paid to plaintiff

and $1,333.33 to be paid to plaintiff's counsel for fees and

costs (Settlement Agreement~ 1).




                                       2
          Court approval of an FLSA settlement is appropriate

          "when [ the settlement] [is] reached as a result of
          contested litigation to resolve bona fide disputes."
          Johnson v. Brennan, No. 10 Civ. 4712, 2011 WL 4357376.
          at *12 (S.D.N.Y. Sept. 16, 2011).   "If the proposed
          settlement reflects a reasonable compromise over con-
          tested issues, the court should approve the settle-
          ment." Id. (citing Lynn's Food Stores, Inc. v. United
          States, 679 F.2d 1350, 1353 n.8 (11th Cir. 1982)).

Agudelo v. E   &   D LLC, 12 Civ. 960   (HB), 2013 WL 1401887 at *l

(S.D.N.Y. Apr. 4, 2013)     (Baer, D.J.)   (alterations in original)

"Generally, there is a strong presumption in favor of finding a

settlement fair,     [because] the Court is generally not in as good

a position as the parties to determine the reasonableness of an

FLSA settlement."      Lliguichuzhca v. Cinema 60, LLC,   948 F. Supp.

2d 362, 365 (S.D.N.Y. 2013)     (Gorenstein, M.J.)   (internal quota-

tion marks omitted).      In Wolinsky v. Scholastic Inc., 900 F.

Supp. 2d 332, 335 (S.D.N.Y. 2012), the Honorable Jesse M. Furman,

United States District Judge, identified five factors that are

relevant to an assessment of the fairness of an FLSA settlement:

                In determining whether [a] proposed [FLSA]
          settlement is fair and reasonable, a court should
          consider the totality of circumstances, including but
          not limited to the following factors:    (1) the
          plaintiff's range of possible recovery; ( 2) the extent
          to which the settlement will enable the parties to
          avoid anticipated burdens and expenses in establishing
          their claims and defenses; ( 3) the seriousness of the
          litigation risks faced by the parties; (4) whether the
          settlement agreement is the product of arm's length
          bargaining between experienced counsel; and (5) the
          possibility of fraud or collusion.

(internal quotation marks omitted).        The settlement here satis-


                                    3
fies these criteria.

           First, plaintiff's net settlement -- $1,666.67 after

the deduction of attorneys' fees and costs -- represents more

than 100% of his total FLSA alleged damages.      This percentage is

clearly reasonable.      See Redwood v. Cassway Contracting Corp., 16

Civ. 3502 (HBP), 2017 WL 4764486 at *2 (S.D.N.Y. Oct. 18, 2017)

(Pitman, M.J.)   (net settlement of 29.1% of FLSA plaintiffs'

maximum recovery is reasonable); Chowdhury v. Brioni America,

Inc., 16 Civ. 344   (HBP), 2017 WL 5953171 at *2 (S.D.N.Y. Nov. 29,

2017)   (Pitman, M.J.)   (net settlement of 40% of FLSA plaintiffs'

maximum recovery is reasonable); Felix v. Breakroom Burgers      &


Tacos, 15 Civ. 3531 (PAE), 2016 WL 3791149 at *2 (S.D.N.Y. Mar.

8, 2016)   (Engelmayer, D.J.)   (net settlement of 25% of FLSA

plaintiff's maximum recovery is reasonable).

           Second, the settlement will entirely avoid the expense

and aggravation of litigation.      Because the action settled prior

to the start of formal discovery, the parties will be able to

avoid the protracted burden and expense of exchanging document

requests and taking depositions.

           Third, the settlement will enable plaintiff to avoid

the risk of litigation.      Defendants denied plaintiff's allega-

tions and possessed documentary evidence,      including time records,

that rebutted plaintiff's claims.       Given this documentary evi-

dence and the fact that plaintiff bears the burden of proof, it


                                    4
is uncertain whether, or how much, plaintiff would recover at

trial.

             Fourth, counsel represents that the settlement is the

product of arm's-length bargaining between experienced counsel

and that counsel advocated zealously on behalf of their respec-

tive clients during negotiations.      There is no evidence to the

contrary.

             Fifth, there are no factors here that suggest the

existence of fraud.    Counsel represents that the settlement was

agreed upon after extensive negotiations between the parties'

attorneys.

             Plaintiff also agrees to a release of defendants

limited to wage-and-hour claims.       I find this release permissible

because it is narrowly tailored to wage-and-hour issues.        See

Redwood v. Cassway Contracting Corp., supra, 2017 WL 4764486 at

*3 (release of defendants "from any and all wage and hour and/or

notice claims" that could have been brought permissible "because

it is limited to claims relating to wage and hour issues"); Yunda

v. SAFI-G, Inc., 15 Civ. 8861 (HBP), 2017 WL 1608898 at *3

(S.D.N.Y. Apr. 28, 2017)    (Pitman, M.J.)   (release that is

"narrowly-tailored to plaintiffs' wage-and-hour claims" permissi-

ble); see also Santos v. Yellowstone Props.,      Inc., 15 Civ. 3986

(PAE), 2016 WL 2757427 at *l, *3 (S.D.N.Y. May 10, 2016)

(Engelmayer, D.J.); Hyun v. Ippudo USA Holdings, 14 Civ. 8706


                                   5
(AJN), 2016 WL 1222347 at *3-*4           (S.D.N.Y. Mar. 24, 2016)    (Nathan,

D.J.).

              Finally, the Settlement Agreement provides that $500
will be paid to plaintiff's counsel for out-of-pocket costs and

$833.33 will be paid to plaintiff's counsel as a contingency fee

(Cilenti Letter at 3).            Plaintiff's counsel's request for $500 in

filing fees and service of process is reasonable, and I approve

it.      See Nat'l Integrated Grp. Pension Plan v. Dunhill Food

Equip. Corp., 11 Civ. 3652           (MKB), 2014 WL 887222 at *10    (E.D.N.Y.

Jan.     6, 2014)   (Report   &   Recommendation), adopted at, 2014 WL

883893 (E.D.N.Y. Mar. 6, 2014)           ("Filing fees and service of

process are specifically included in the statute, and therefore

plaintiffs here may recover them."), citing 28 U.S.C. § 1920.

              I also find plaintiff's counsel's request for $833.33 -

- one-third of the total settlement after the deduction of

approved costs -- to be a reasonable and appropriate contingency

fee.      See Santos v. EL Tepeyac Butcher Shop Inc., 15 Civ. 814

(RA), 2015 WL 9077172 at *3 (S.D.N.Y. Dec. 15, 2015)           (Abrams,

D. J.)    (" [C] ourts in this District have declined to award more

than one third of the net settlement amount as attorney's fees

except in extraordinary circumstances."), citing Zhang v. Lin

Kumo Japanese Rest. Inc., 13 Civ. 6667           (PAE), 2015 WL 5122530 at

*4     (S.D.N.Y. Aug. 31, 2015)       (Engelmayer, D.J.) and Thornhill v.

CVS Pharm., Inc., 13 Civ. 507           (JMF), 2014 WL 1100135 at *3


                                          6
(S.D.N.Y. Mar. 20, 2014)    (Furman, D.J.); Rangel v. 639 Grand St.

Meat & Produce Corp., 13 CV 3234    (LB), 2013 WL 5308277 at *1

(E.D.N.Y. Sept. 19, 2013)    (approving attorneys' fees of one-third

of FLSA settlement amount, plus costs, pursuant to plaintiff's

retainer agreement, and noting that such a fee arrangement "is

routinely approved by courts in this Circuit").     Thus, plain-

tiff's counsel is awarded $833.33 as a contingency fee and $500

in out-of-pocket costs, for a total of $1,333.33.

          Accordingly, for all the foregoing reasons,    I approve

the settlement in this matter.     In light of the settlement, the

action is dismissed with prejudice and without costs.     The Clerk

is respectfully requested to mark this matter closed.

Dated:    New York, New York
          November 16, 2018
                                       SO ORDERED

                                        /

                                        )~/~
                                       HENRYPIMAN
                                       United States Magistrate Judge

Copies transmitted to:

All Counsel




                                   7
